In a matrimonial action, the defendant husband appeals (1) from an order of the Supreme Court (Walsh, J.), dated November 25,1980 and entered in Rockland County, which, inter alia, directed him to pay to the plaintiff wife maintenance pendente lite of $100 weekly and all of the expenses in connection with the marital home and (2) from so much of a further order of the same court, dated January 22, 1981, as granted the branch of plaintiff’s motion which sought a money judgment in the sum of $400, representing accrued arrears from the date of the pendente lite order. Order dated November 25, 1980 affirmed, and order dated January 22,1981 affirmed insofar as appealed from, with one bill of $50 costs and disbursements. Defendant contends that the amount of money he has been directed to pay to plaintiff, to wit, $100 weekly as maintenance and all of the expenses in connection with the marital home, exceeds the amount of his income. Defendant’s contention ignores the plain words of the order. The expenses for the marital home approximate $133 weekly. The additional $100 brings the total defendant is required to pay to $233. This amount does not exceed defendant’s income, which is approximately $400 weekly. We have examined defendant’s remaining contentions and find them also to be without merit. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.